Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 9-11, 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alriksson et al. (US 2021/0297968).

Regarding claim 1, Alriksson discloses a method, comprising: 
receiving, at a user equipment (UE), a Q number indicating a quasi co location (QCL) relation for synchronization signal block (SSB) positions (Alriksson, paragraph [0058], QCL shift indicator related to index of SS/PBSCH block; paragraph [0074], N tells the UE of SS/PBCH blocks with the same index QCL with each other; paragraph [0083], receiving a QCL shift indicator Q) for a cell operating in a shared spectrum (Alriksson, paragraph [0001], wireless device operating in cellular wireless communication network and unlicensed spectrum); 
receiving, at the UE, from the cell operating in the shared spectrum a number of SSBs (Alriksson, Fig. 2, 4 SSBs; Fig. 3, 2 SSBs; paragraph [0094], received SS/PBCH blocks) within discovery reference signal (DRS) transmission windows associated with the cell operating in the shared spectrum (Alriksson, paragraph [0046], in unlicensed spectrum, transmitter is given a window in which transmission can occur in the DRS), the SSBs having SSB beam indexes (SBIs) that are relevant to position indexes of the SSB within a corresponding DRS transmission window (Alriksson, paragraph [0048], to allow the UE to determine frame timing when SSB shifts in time; paragraph [0074], UE computes effective SSB index as detected SSB index modulo N; paragraph [0092], determining the second effective SSB index as the first index modulo N), the number less than the Q number (Alriksson, paragraph [0079], N can take the value 1, 2, 4, 5, 10, 20); 
for each of the DRS transmission windows (Alriksson, paragraph [0046], in unlicensed spectrum, transmitter is given a window in which transmission can occur in the DRS), performing a modulo operation on position indexes of the SSBs within a corresponding DRS transmission window with the Q number to determine the SBIs of the SSBs within the corresponding DRS transmission window, a remainder of each of the position indexes being an SBI of one of the SSBs that corresponds to the position index (Alriksson, paragraph [0074], UE computes effective SSB index as detected SSB index modulo N; paragraphs [0091]-[0092], determining the second index [effective SS/PBCH block index] as the first SS/PBCH index I modulo the parameter N); and 
combining radio resource management (RRM) measurements of the SSBs within the DRS transmission windows based on the SBIs of the SSBs within the DRS transmission windows to determine a quality of the cell operating in the shared spectrum (Alriksson, paragraphs [0076]-[0077], UE uses QCL to determine which SS/PBCH blocks in may include in its RRM measurements; paragraph [0106], RRM measurements rely on detected SS/PBCH index).  

Regarding claim 5, Alriksson discloses the method of claim 1, wherein receiving a Q number includes: receiving a higher layer signaling that carries the Q number (Alriksson, paragraph [0088], receiving the parameter N through RRC signaling).  

Regarding claim 9, Alriksson discloses the method of claim 5, wherein receiving a higher layer signaling that carries the Q number (Alriksson, paragraph [0088], receiving the parameter N through RRC signaling) includes: 
receiving the higher layer signaling that carries the Q number for the cell operating in the shared spectrum from a serving cell (Alriksson, paragraph [0088], parameter conveyed in a field from a serving cell, receiving the parameter N through RRC signaling).  

Regarding claim 10, Alriksson discloses the method of claim 1, wherein the Q number is 8 (Alriksson, paragraph [0047], maximum number for SBI is 8).

Claim 11 is rejected under substantially the same rationale as claim 1.  Alriksson additionally discloses receiving circuity and processing circuitry in paragraph [0095].

Claims 15 and 19-20 are rejected under substantially the same rationale as claims 5 and 9-10, respectively. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alriksson in view of Harada et al. (US 2020/0404537).

Regarding claim 2, Alriksson discloses the method of claim 1, wherein receiving a Q number includes: receiving a physical broadcast channel (PBCH) that carries the Q number (Alriksson, paragraphs [0055] receiving the indication of the number from a MIB or PBCH payload, or combination of the two),
wherein the Q number is carried in a master information block (MIB) of the PBCH (Alriksson, paragraphs [0055] receiving the indication of the number from a MIB or PBCH payload, or combination of the two).

Alriksson does not explicitly disclose that SubcarrierSpacingCommon and a least significant bit (LSB) of ssb-SubcarrierOffset are used to carry the Q number.  

Harada discloses that SubcarrierSpacingCommon and a least significant bit (LSB) of ssb-SubcarrierOffset are used to carry the information (Harada, paragraph [0090], at least part of SubcarrierSpacingCommon and ssb-SubcarrierOffset may be used for another application).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, that SubcarrierSpacingCommon and a least significant bit (LSB) of ssb-SubcarrierOffset are used to carry the Q number in Alrikson.  The motivation to combine the references would have been to use available resources to communicate the information of the Q number.


Regarding claim 3, Alriksson in view of Harada discloses the method of claim 1, wherein receiving a Q number includes: 
receiving a PBCH that carries the Q number (Alriksson, paragraphs [0055] receiving the indication of the number from a MIB or PBCH payload, or combination of the two), 
wherein the Q number is carried in a MIB of the PBCH (Alriksson, paragraphs [0055] receiving the indication of the number from a MIB or PBCH payload, or combination of the two), and SubcarrierSpacingCommon and a spare bit are used to carry the Q number.  

Regarding claim 4, Alriksson in view of Harada discloses the method of claim 3, wherein receiving a PBCH that carries the Q number includes: receiving the PBCH that carries the Q number (Alriksson, paragraphs [0055] receiving the indication of the number from a MIB or PBCH payload, or combination of the two) from the cell operating in the shared spectrum (Alriksson, paragraph [0001], wireless device operating in cellular wireless communication network and unlicensed spectrum).  

Claims 12-14 are rejected under substantially the same rationale as claims 2-4, respectively. 


Claims 6, 8, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alriksson in view of Si et al. (US 2020/0029238).

Regarding claim 6, Alriksson discloses the method of claim 5, wherein the higher layer signaling  is a measurement configuration message carries the Q number (Alriksson, paragraph [0088], receiving the parameter N through RRC signaling).  
Alriksson does not explicitly disclose a measurement object (MO).
Si discloses wherein a measurement configuration message including a measurement object (MO) that carries the modulo number for SSB measurement (Si, paragraph [0277], SSB-MeasModulo part of measurement object).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for measurement configuration message of Alriksson to include a measurement object, as in Si, that includes the modulo value.  The motivation to combine the references would have been to inform the UE of the modulo value for SSB measurement.

Regarding claim 8, Alriksson discloses the method of claim 6, wherein receiving a higher layer signaling that carries the Q number includes: receiving from a serving cell the higher layer signaling that carries the Q number for the cell operating in the shared spectrum (Alriksson, paragraph [0088], operating in cellular network and unlicensed spectrum, receiving the parameter N from a SIB, the parameter conveyed in a field from a serving cell, receiving the parameter N through RRC signaling).  

Claims 16 and 18 are rejected under substantially the same rationale as claims 6 and 8, respectively. 


Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alriksson in view of Si, and further in view of Tsuboi (US 2021/0105605).

Regarding claim 7, Alriksson discloses the method of claim 6, wherein the Q number is applied for cells operating at a carrier frequency (Alriksson, paragraph [0047], FR1, FR2).  
Alriksson does not explicitly disclose that the MO further carries the carrier frequency.
Tsuboi discloses that the MO further carries the carrier frequency (Tsuboi, paragraph [0134], measurement object includes carrier frequency information).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to for the MO to further carry a carrier frequency, in the invention of Alriksson in view of Si.  The motivation to combine the references would have been to inform the UE of the carrier frequency of the cells.

Claim 17 is rejected under substantially the same rationale as claim 7. 


Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the cited references do not disclose that the received number of SSBs is less than the Q number.  This is incorrect.  Alriksson discloses, in Fig. 2, that a received number of SSBs may be 4 SSBs; and in Fig. 3, that a received number of SSBs may be 2.  Alriksson further discloses, in paragraph [0079], that N can take the value of 10 or 20, which are greater than 2 or 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466